Exhibit 10.1
SECURITIES PURCHASE AGREEMENT
     Securities Purchase Agreement (this “Agreement”), dated as of August 9,
2010, among Columbia Laboratories, Inc., a Delaware corporation (“Buyer”) and
the parties listed on Schedule I attached hereto (each a “Seller” and
collectively, the “Sellers”).
     Each of the Sellers owns the shares of the Buyer’s common stock, $.01 par
value per share (“Common Stock”) set forth next to such Seller’s name on
Schedule I attached hereto (collectively, the “Shares”).
     The Sellers desire to sell and Buyer desires to purchase the Shares upon
the terms and subject to the conditions set forth herein.
     The parties, intending to be legally bound, hereby agree as follows:
     1. Purchase and Sale of the Shares; Etc. Upon the terms and subject to the
conditions of this Agreement, each Seller hereby sells, assigns and transfers to
Buyer, and Buyer hereby purchases from each Seller, the Shares owned by such
Seller, free and clear of any liens, charges, encumbrances, security interests,
options, mortgages, liabilities, pledges, conditional sale agreements or other
adverse claims (other than (x) those imposed by applicable securities laws,
rules and regulations and (y) those arising as a result of Buyer being the
acquirer thereof) (collectively, “Encumbrances”).
     2. Purchase Price and Deliveries.
     (a) The purchase price for the Shares is set forth on Schedule I hereto
(the “Purchase Price”) and has been allocated among the Sellers as set forth
thereon. Simultaneously with the execution and delivery of this Agreement, Buyer
shall pay the Purchase Price to the Sellers by wire transfer of immediately
available funds to the account(s) of the respective Seller set forth on
Schedule II hereto.
     (b) Simultaneously with the execution and delivery of this Agreement, the
Sellers shall initiate electronic delivery of the Shares through the Depository
Trust Company (“DTC”) Deposit/Withdrawal at Custodian (“DWAC”) system to
American Stock Transfer & Trust Company (the “Transfer Agent”), for the account
of Buyer. Set forth on Schedule II next to each Seller’s name is the name and
DTC participant number of the Seller’s prime broker who will deliver the Shares.
     3. Representations and Warranties of the Sellers. Each of the Sellers, in
order to induce Buyer to enter into this Agreement, hereby represents and
warrants to Buyer as to itself only as follows, which representations and
warranties shall survive the execution and delivery hereof and the consummation
of the transactions contemplated hereby:
     3.1 Organization; Authorization. Such Seller has been duly organized or
formed and is validly existing and in good standing under the laws of the
respective jurisdictions of its formation. Such Seller has the requisite power
and authority to execute, deliver and perform this Agreement. The execution and
delivery of this Agreement by such Seller, the performance by such Seller of its
obligations hereunder and the consummation of the transactions contemplated

 



--------------------------------------------------------------------------------



 



by this Agreement have been duly authorized by all requisite action on the part
of such Seller. This Agreement has been duly authorized, executed and delivered
by such Seller and constitutes a legal, valid and binding obligation of such
Seller, enforceable against such Seller in accordance with its terms.
     3.2 No Conflict. The execution and delivery of this Agreement by such
Seller, the performance by such Seller of its respective obligations hereunder
and the consummation of the transactions contemplated hereby do not (a) violate,
contravene or breach the certificate of incorporation or by-laws or any other
governing documents of such Seller; (b) violate, contravene or breach, or
constitute a default under, any contract, agreement, indenture or instrument to
which such Seller is a party, or any of its property or assets are bound, or to
which such Seller may be subject; or (c) violate, contravene or breach any
statute or law or any judgment, decree, order, regulation, or rule of any court
or governmental authority applicable to such Seller. No consent of, approval of,
or filing with, any person or entity (including any governmental entity) is
required for such Seller to enter into this Agreement or consummate the
transactions contemplated hereby (other than those that have been obtained or
made or, if applicable, any filings with the SEC, which would be made as and
when required). As of the date hereof, there are no pending legal proceedings
against such Seller affecting the Shares or the right of such Seller to execute,
deliver and perform its obligations under this Agreement.
     3.3 The Shares. Such Seller has good and valid title to its Shares as set
forth on Schedule I. Such Shares are owned beneficially and of record by such
Seller and are being sold to Buyer free and clear of any Encumbrances. Upon
payment of the Purchase Price by Buyer to such Seller in accordance with this
Agreement, good and valid title to the Shares will pass to Buyer free of any
Encumbrances whatsoever.
     3.4 Broker. Other than the broker set forth on Schedule II next to the
Seller’s name, to whom such Seller has agreed to pay a fee but no expenses
(collectively, the “Sellers Broker Fee”) and Seller’s prime broker, such Seller
has not retained or otherwise employed any broker or finder or, directly or
indirectly, incurred any liability for any brokerage or finder’s fees or
commissions or similar payments in connection with the transactions contemplated
by this Agreement. Buyer shall have no liability for any payments in respect of
the Sellers Broker Fee or to Seller’s prime broker.
     3.5 Knowledge; Etc.
          A. Such Seller is an “accredited investor,” as such term is defined in
Rule 501 promulgated under the Securities Act of 1933, as amended, with such
knowledge and experience in financial and business matters as to be capable of
evaluating the risks of ownership and sale of its Shares, and have carefully
evaluated the same. Such Seller is able to bear the economic risks of the sale
contemplated by this Agreement and is voluntarily assuming all risks associated
with the sale of the Shares.
          B. SUCH SELLER HAS CONDUCTED ITS OWN INDEPENDENT FINANCIAL AND
BUSINESS INVESTIGATION OF THE SHARES. SUCH SELLER REPRESENTS TO AND AGREES WITH
BUYER THAT NEITHER BUYER NOR ANY OF ITS AFFILIATES NOR ANY OF THEIR RESPECTIVE
DIRECTORS, OFFICERS,

2



--------------------------------------------------------------------------------



 



EMPLOYEES, AGENTS, TRUSTEES OR ADVISORS, HAVE ANY RESPONSIBILITY TO SUCH SELLER
FOR THE COMPLETENESS OF INFORMATION OBTAINED BY SUCH SELLER FROM ANY SOURCE WITH
RESPECT TO OR IN ANY WAY RELATING TO THE SHARES.
          C. SUCH SELLER ACKNOWLEDGES AND AGREES THAT IT HAS RELIED SOLELY ON
ITS OWN KNOWLEDGE AND INVESTIGATION ABOUT BUYER, AND HAS NOT RELIED UPON ANY
REPRESENTATIONS OF BUYER IN MAKING ITS DECISION TO SELL ITS SHARES, OTHER THAN
THOSE SET FORTH IN SECTIONS 4.1 THROUGH 4.3 OF THIS AGREEMENT.
     3.6 No Other Representations and Warranties. Except as set forth in
Sections 3.1 through 3.5 of this Agreement, the Sellers make no representations
or warranties whether express or implied.
     4. Representations and Warranties of Buyer. Buyer, in order to induce the
Sellers to sell the Shares, hereby represents and warrants to the Sellers as
follows, which representations and warranties shall survive the execution and
delivery hereof and the consummation of the transactions contemplated hereby:
     4.1 Organization; Authorization. Buyer has been duly organized or formed
and is validly existing and in good standing under the laws of the jurisdiction
of its formation. Buyer has the requisite power and authority to execute,
deliver and perform this Agreement. The execution and delivery of this Agreement
by Buyer, the performance by Buyer of its obligations hereunder and the
consummation of the transactions by Buyer contemplated by this Agreement have
been duly authorized by all requisite action on the part of Buyer. This
Agreement has been duly authorized, executed and delivered by Buyer and
constitutes a legal, valid and binding obligation of Buyer, enforceable against
Buyer in accordance with its terms.
     4.2 No Conflict. The execution and delivery of this Agreement by Buyer, the
performance by Buyer of its obligations hereunder and the consummation of the
transactions contemplated by this Agreement do not: (a) violate, contravene or
breach, the certificate of incorporation or by-laws or any other governing
documents of Buyer; (b) violate, contravene or breach, or constitute a default
under, any contract, agreement, indenture or instrument to which Buyer is a
party, or any of its property or assets are bound, or to which it may be
subject; or (c) violate, contravene or breach any statute or law or any
judgment, decree, order, regulation, or rule of any court or governmental
authority applicable to Buyer. No consent of, approval of, or filing with, any
person or entity (including any governmental entity) is required for Buyer to
enter into this Agreement or consummate the transactions contemplated hereby
(other than those that have been obtained or made or, if applicable, any filings
with the SEC, which would be made as and when required). As of the date hereof,
there are no pending legal proceedings against Buyer affecting the right of
Buyer to execute, deliver and perform its obligations under this Agreement.
     4.3 Broker. Other than The Benchmark Company, LLC, the fees (other than the
Sellers Broker Fee) and expenses of which will be paid by Buyer, Buyer has not
retained or otherwise employed any broker or finder or, directly or indirectly,
incurred any liability for any

3



--------------------------------------------------------------------------------



 



brokerage or finder’s fees or commissions or similar payments in connection with
the transactions contemplated by this Agreement.
     4.4 Other Representations and Warranties. Except as set forth in
Sections 4.1 through 4.3 hereof, Buyer makes no representations or warranties
whether express or implied.
     5. Notice. All notices, consents and other communications under this
Agreement shall be in writing and shall be deemed to have been duly given when
(a) delivered by hand, (b) sent by telecopier (with receipt confirmed), provided
that a copy is mailed by registered or certified mail, return receipt requested,
or (c) when received by the addressee, if sent by Express Mail, Federal Express
or other express delivery service (receipt requested), in each case to the
appropriate addresses and telecopier numbers set forth below, in the case of the
Buyer or on Schedule II, in the case of any Seller (or to such other addresses
and telecopier numbers as a party may designate as to itself by notice to the
other parties):

     
 
  If to the Buyer:
 
 
Columbia Laboratories, Inc.
354 Eisenhower Parkway
Livingston, New Jersey 07039
Attention: General Counsel
 
   
 
 
Telephone: (973) 486-8809
Telecopier: (973) 994-3001

     6. Binding Effect and Assignment. This Agreement shall be binding upon and
inure to the benefit of the parties hereto and their respective successors and
assigns.
     7. Further Assurances. The Sellers and Buyer shall take such actions and
execute and deliver such documents as Buyer may reasonably request to effectuate
the intent of this Agreement.
     8. Entire Agreement; Etc. This Agreement constitutes a complete statement
of all agreements among the parties hereto with respect to its subject matter
and supersedes all other arrangements and understandings between or among them
with respect to its subject matter. The Buyer acknowledges that the
confidentiality agreements entered into among Buyer and Perry Capital LLC prior
to the date hereof have terminated. No changes of, modifications of, or
additions to this Agreement shall be valid unless the same shall be in writing
and signed by the parties hereto. Neither Buyer nor the Sellers have made any
representations or warranties except as expressly set forth in this Agreement.
The right to any remedy based on the representations, warranties, covenants and
other obligations contained herein will not be affected by any investigation
conducted with respect to, or any knowledge acquired (or capable of being
acquired) at any time, with respect to the accuracy or inaccuracy of or
compliance with, any such representation, warranty, covenant or obligation.
     9. Construction. To the extent that there is only one Seller listed on
Schedule I hereto, each of the references hereunder to the “Sellers” shall be
interpreted in the singular context to be the “Seller”.

4



--------------------------------------------------------------------------------



 



     10. Headings. The headings contained in this Agreement are for the
convenience of reference only, shall not be deemed to be a part of this
Agreement and shall not be referred to in connection with the construction or
interpretation of this Agreement.
     11. Governing Law and Jurisdiction. This Agreement shall be construed and
interpreted according to the laws of the State of New York. All legal actions or
proceedings or disputes arising out of, relating to or concerning this Agreement
shall be decided by the courts of the State of New York, the courts of the
United States for the Southern District of New York. Buyer and each Seller
hereby irrevocably consent to the jurisdiction of the courts referred to in the
preceding sentence and irrevocably consents to service of process of any of the
aforementioned courts in any action or proceeding anywhere in the world.
     12. Expenses. Buyer and each of the Sellers shall bear and pay their own
respective expenses in connection with this Agreement and the consummation of
the transactions contemplated by this Agreement.
     13. Counterparts. This Agreement may be executed in any number of
counterparts and by the different parties hereto on separate counterparts, each
of which when so executed and delivered shall be an original, but all the
counterparts together shall constitute one and the same instrument.
     14. Publicity. The Buyer shall not publicly disclose the name of any
Seller, without the prior written consent of such Seller, except to the extent
disclosure of this Agreement or the transaction contemplated hereby are required
by law, regulations or the rules of any securities exchange, in which case the
Buyer shall provide the applicable Seller with prior notice of and the
opportunity to comment on such disclosure.
[Remainder of this page intentionally left blank]

5



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
date first written above.

              COLUMBIA LABORATORIES, INC.
 
       
 
  By:   /s/ Lawrence A. Gyenes
 
       
 
      Name: Lawrence A. Gyenes
 
      Title: SVP & CFO
 
            PERRY PARTNERS INTERNATIONAL INC.
 
       
 
  By:   Perry Corp., Investment Manager of Perry Partners International, Inc.
 
       
 
  By:   /s/ Michael C. Neus
 
       
 
      Name: Michael C. Neus
 
      Title: General Counsel
 
            PERRY PARTNERS, L.P.
 
       
 
  By:   Perry Corp., General Partner of Perry Partners L.P.
 
       
 
  By:   /s/ Michael C. Neus
 
       
 
      Name: Michael C. Neus
 
      Title: General Counsel





--------------------------------------------------------------------------------



 



SCHEDULE I

                  Name   Cash Consideration     Shares  
PERRY PARTNERS INTERNATIONAL INC.
  $ 2,069,331.30       2,299,257  
PERRY PARTNERS, L.P.
  $ 930,665.70       1,034,073  
PURCHASE PRICE:
  $ 2,999,997.00          

7